We have gone over the entire record, in the light of the vigorous motion for a rehearing filed herein. The matters complained of herein have all been considered in the careful and exhaustive original opinion, and we can see no good reason for a further writing thereon. The objections to the court's charge should be directed to the revised charge, if such charge has been revised, and one can not rely upon such objections directed to a charge which has been withdrawn by the court, and which has not been read to the jury. See Johnson v. State,40 S.W.2d 135.
We commend appellant's attorneys for their diligence in the trial of this cause, and the careful preparation of their briefs herein, but see no reason for receding from the position taken in our original opinion, nor for further writing hereon.
The motion is therefore overruled.